Case 0:19-cv-61724-XXXX Document 1-2 Entered on FLSD Docket 07/12/2019 Page 1 of 3




      EXHIBIT “2”
 Case 0:19-cv-61724-XXXX Document 1-2 Entered on FLSD Docket 07/12/2019 Page 2 of 3




Reg. No. 5,512,487         Jeremy Wiles (UNITED STATES INDIVIDUAL)
                           7000 Se Federal Hwy Ste 100
Registered Jul. 10, 2018   Stuart, FLORIDA 34997

                           CLASS 41: Book publishing; Film studios; Film and video film production; Publishing books
Int. Cl.: 41               in the field of education, religion and entertainment; Publishing e-books in the field of
                           education, religion and entertainment; Media production services, namely, video and film
Service Mark               production; Motion picture film production; Multimedia entertainment services in the nature
                           of development, production and post-production services in the fields of video and films
Principal Register
                           FIRST USE 1-1-2010; IN COMMERCE 1-1-2012

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "STUDIOS"

                           SER. NO. 87-700,317, FILED 11-28-2017
Case 0:19-cv-61724-XXXX Document 1-2 Entered on FLSD Docket 07/12/2019 Page 3 of 3



         REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

      WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
             DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

    Requirements in the First Ten Years*
    What and When to File:

         First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
         years after the registration date. See 15 U.S.C. §§1058 1141k. If the declaration is accepted, the
         registration will continue in force for the remainder of the ten-year period, calculated from the registration
         date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

         Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
         for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


    Requirements in Successive Ten-Year Periods*
    What and When to File:

         You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
         between every 9th and 10th-year period, calculated from the registration date.*


    Grace Period Filings*

    The above documents will be accepted as timely if filed within six months after the deadlines listed above with
    the payment of an additional fee.

    *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
    extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
    (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
    The time periods for filing are based on the U.S. registration date (not the international registration date). The
    deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
    nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
    do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
    international registration at the International Bureau of the World Intellectual Property Organization, under
    Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
    date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
    international registration, see http://www.wipo.int/madrid/en/.

    NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
    USPTO website for further information. With the exception of renewal applications for registered
    extensions of protection, you can file the registration maintenance documents referenced above online at h
    ttp://www.uspto.gov.

    NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
    owners/holders who authorize e-mail communication and maintain a current e-mail address with the
    USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
    Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
    available at http://www.uspto.gov.




                                              Page: 2 of 2 / RN # 5512487
